UNDERLYING FUNDS TRUST THIRD AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS THIRD AMENDMENT effective as of November 1, 2009, to the Fund Administration Servicing Agreement, dated as of April 28, 2006, as amended April 12, 2007 and April 21, 2008 (the “Agreement”), is entered into by and among Hatteras Alternative Mutual Funds, LLC f/k/a Alternative Investment Partners, LLC, a Delaware limited liability company (the “Adviser”), Underlying Funds Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Adviser, the Trust and USBFS have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Exhibit B of the Agreement is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HATTERASALTERNATIVEMUTUAL FUNDS, LLC U.S. BANCORP FUND SERVICES, LLC By: /s/ J. Michael Fields By: /s/ Michael R. McVoy Printed Name: J. Michael Fields Printed Name: Michael R. McVoy Title:COO Title: Executive Vice President UNDERLYING FUNDS TRUST By: /s/ J. Michael Fields Printed Name: J. Michael Fields Title:Secretary 1 Exhibit A to the Underlying Funds Trust Fund Administration Servicing Agreement Separate Series of Underlying Funds Trust Name of Series Relative Value Event Driven Long/Short Equity Market Neutral Equity The following funds are expected to be closed on or before January 1, 2010: Arbitrage – 1 Portfolio Income Arbitrage Portfolio Event Driven and Risk Arbitrage Portfolio Long/Short Equity – International – 1 Portfolio Global Hedged Income – 1 Portfolio Long/Short Equity – Growth – 1 Portfolio Energy and Natural Resources Portfolio 2 Exhibit B to the Fund Administration Servicing Agreement Fee Schedule of AIP Alternative Strategies Funds and Underlying Funds Trust effective November 1, 2009 Annual Fee Based Upon Market Value of Complex*Note 1 $[] on the first $[] million [] basis points on the next $[] million [] basis points on the balance PPlus sub-advisor fee of $[] per advisor P*Minimum annual fee based on six funds with four classes. Additional fee is $[] per fund and $[] per class. Additional Services Note 1, 2 §$[] /year Chief Compliance Officer Support USBFS provides on-going support to the fund’s CCO’s including: §Daily consulting and responding to inquiries and requests §Periodic reporting and conference calls with all CCO’s §Periodic forums for USBFS CCO to meet with client CCO’s §Quarterly certifications and reporting on procedures and compliance events §Access to CCO portal Annual Legal Administration Legal administration services in support of external legal counsel, including annual registration statement update and drafting of supplements. Pre- and Post-Tax Performance Reporting GainsKeeper – Automated Wash Sale Service Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, , proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services Available but not included above are the following services –Daily Compliance Services and SEC §15(c) reporting. Conversion and extraordinary services quoted separately Note 1:Fees are billed monthly.Subject to annual CPI increase, Milwaukee MSA. Note 2:Additional services include Chief Compliance Officer Support, Annual Legal Administration, Pre and Post Tax Performance Reporting and Gainskeeper- Automated Wash Sale Service 3
